Citation Nr: 0520817	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
April 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied an increased rating for a left knee disability 
and right knee disability, each currently rated as 10 percent 
disabling.  In November 2002, the veteran testified before 
the undersigned Veterans Law Judge (VLJ) at a Board 
videoconference hearing at the RO.  This VLJ will make the 
final determination in this appeal.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

In March 2003, the Board determined that additional 
development was necessary and sent the case to the Board's 
Evidentiary Development Unit.  However, due to a May 2003 
decision from the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), a General Counsel opinion, VAOPGCPREC 1-03 
(2003), and in consideration of other policy matters, the 
Board determined that aside from what was statutorily 
permitted by 38 U.S.C.A. §§ 7107(b), 7109(a), all evidentiary 
development would be conducted at the RO level.  Therefore in 
March 2003, the Board remanded this case to the RO, which 
conducted the necessary development.  The case has now 
returned for appellate consideration.


FINDINGS OF FACT

1.  The most probative medical evidence establishes that 
veteran's service-connected left knee disability is 
manifested by minimal instability and loss of extension with 
severe degenerative changes.

2.  The most probative medical evidence establishes that the 
veteran's service-connected right knee disability is 
manifested by minimal instability and loss of extension with 
severe degenerative joint disease, chondrocalcinosis, and 
patellar spurring.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for instability in the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2004); VAOPGCPREC 23-97 (1997).

2.  The criteria for an increased rating of 10 percent, but 
no higher, for loss of extension with degenerative changes in 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2004); VAOPGCPREC 23-97 (1997).

3.  The criteria for an increased rating in excess of 10 
percent for instability in the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2004); VAOPGCPREC 23-97 (1997).

4.  The criteria for an increased rating of 10 percent, but 
no higher, for loss of extension with degenerative changes in 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2004); VAOPGCPREC 23-97 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of letters issued in July 2001 and 
April 2004.  The July 2001 letter was issued prior to RO's 
initial adverse decision of January 2002.  Theses letters 
notified the veteran of the evidence necessary to 
substantiate an increased rating claim for a left and right 
knee disability.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of VA 
medical centers.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to advise VA of any additional 
evidence he considered relevant to his increased rating claim 
for a left and right knee disability, so that VA could help 
by getting that evidence.

In a January 2002 rating decision, an April 2002 statement of 
the case (SOC), and May 2002 and February 2005 supplemental 
statements of the case (SSOCs), the RO notified the veteran 
of the laws and regulations pertaining to increased ratings, 
the evidence considered in evaluating his disabilities, the 
applicable laws and regulations, and provided a detailed 
explanation its reasons and bases to deny increased 
evaluations for the veteran's left and right knee 
disabilities.

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in July 
2001 and April 2004.)  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded comprehensive VA compensation examinations 
regarding the disabilities on appeal in August 2001 and 
October 2004.  These examiners reported accurate medical 
histories, noted comprehensive examination findings, and 
provided the appropriate diagnoses and opinions on functional 
limitations.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The October 2004 examiner 
specifically indicated that he had reviewed the claims file 
in connection with his examination.  The Board finds these 
examinations are adequate for VA purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of July 2001 and April 2004, VA requested that the 
veteran identify all treatment of his knee disabilities in 
order to obtain medical evidence pertinent to his claim.  VA 
has obtained the veteran's service and VA treatment records.  
In April 2004, the veteran was requested to clearly identify 
whether private treatment had been obtained and, if so, to 
provide the appropriate signed release form.  The veteran 
responded to this letter in October 2004; however, he did not 
identify any private treatment of his knee disabilities.  As 
the veteran has not provided any additional evidence or 
identified any other relevant medical treatment, further 
development of the medical evidence for the issue decided 
below is not warranted.  As all identified treatment records 
have been obtained; there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  As previously 
reported, the veteran has provided testimony at a Board 
hearing in November 2002.  A transcript of this hearing has 
been associated with the claims file.  Therefore, the Board 
concludes that all pertinent evidence regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  

In the Board remand of September 2003, the AOJ was requested 
to ask the veteran to identify his treatment for his 
bilateral knee disabilities, provide a VA compensation 
examination with appropriate medical opinions, and 
readjudicate the claims on appeal.  The requested 
identification of the veteran's medical treatment in the 
letter of April 2004, obtained a VA compensation examination 
in October 2004 that addressed the questioned posed by the 
Board, and readjudicated these claims in a SSOC issued in 
February 2005.  Therefore, the Board finds that the AOJ has 
fully complied with its remand instructions and there 
instructions do not present any basis for further 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claims on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The RO originally granted service connection for left and 
right knee disabilities in April 1953, assigning a 10 percent 
rating for the left knee from April 9, 1953 and a 20 percent 
rating for the right knee from April 9, 1953.  In May 1954, 
the RO decreased the disability ratings for the left knee to 
a noncompensable rating, and the right knee, to a 10 percent 
rating, both effective July 7, 1954.  Claims for increased 
ratings for bilateral knee disabilities were denied in an 
October 1994 rating decision.  The veteran appealed this 
decision, and in July 1997, the RO granted an increased 
rating of 10 percent for the left knee, effective July 16, 
1997, but continued the same 10 percent rating for the right 
knee.  The veteran filed a claim for an earlier effective 
date assigned for the left knee increased rating; and in an 
October 1997 rating decision, the RO assigned an earlier 
effective date of August 29, 1994 for the left knee 10 
percent rating.

In May 2001, the veteran filed an increased rating claim for 
his left and right knee disabilities.  The veteran testified 
at a November 2002 Board hearing that over the years, his 
left knee has deteriorated, so that there is no cartilage and 
he is in constant pain.  He also stated that the 
symptomatology in both knees has worsened, as he has gotten 
older, so that he has degenerative joint disease in both 
knees.  He stated that the left knee hurts constantly and the 
right knee hurts about two thirds of the time, and that he 
takes Tylenol or Ibuprofen, and applies creams and rubs with 
little relief.  He indicated that the pain occurs when the 
weather is wet and cold, or after a lot of activity, such as 
walking.  He also noted that his knees are weak and have 
throbbing pain, that he does not go down stairs, and that to 
put on pants, he has to sit down in a chair and pull one leg 
over the other.  He indicated that going up stairs is a 
little easier than going down, but that he generally avoids 
stairs completely.  He stated that it feels like something is 
floating around in his right knee and that if he is not 
mobile, his right knee can swell up and hurt for days.  He 
also noted that his right knee will lock up and that he 
started to limp about five years ago.  In sum, the veteran 
contends that his left and right knee disabilities are more 
severe than warranted by separate 10 percent ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

The left knee disability is currently characterized as 
internal derangement of the left knee with meniscectomy and 
degenerative joint disease.  In this case, there is no 
diagnostic code specific to this disability; so, the RO 
evaluated the left knee by analogy under Diagnostic Code (DC) 
5257-5259 for other impairment of the knee, and symptomatic 
removal of semilunar cartilage.  38 C.F.R. § 4.71a.  
Similarly, as the right knee disability is currently 
characterized as internal derangement of the right knee with 
degenerative joint disease, the RO evaluated the right knee 
by analogy under DC 5257 for other impairment of the knee.  
The 10 percent rating under DC 5257 for the right knee 
disability has been in effect for more than 20 years (since 
July 7, 1954); thus, it is protected from being reduced under 
38 U.S.C.A. § 110; 38 C.F.R. § 3.951.  The Board will 
consider whether the veteran's left and right knee 
disabilities can receive higher ratings under these 
diagnostic codes, as well as any other potentially applicable 
diagnostic codes.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 assigns a 30 
percent rating for flexion limited to 15 degrees; a 20 
percent rating for flexion limited to 30 degrees; a 10 
percent rating for flexion limited to 45 degrees; and a 
noncompensable rating for flexion limited to 60 degrees.

DC 5261 addresses limitation of extension of the leg, and 
assigns a 50 percent rating for extension limited to 45 
degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 40 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.

Separate ratings may be assigned under DC 5260 (limitation of 
extension of the leg) and DC 5261 (limitation of flexion of 
the leg).  VAOPGCPREC 9-2004 (2004).

DC 5257 addresses other impairment of the knee, specifically, 
recurrent subluxation or lateral instability.  The ratings 
are based on whether the impairment is severe (30 percent 
disabling), moderate (20 percent disabling), or slight (10 
percent disabling).  The words "severe," "moderate," and 
"slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.   

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  

Cartilage, semilunar, dislocated with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling under DC 5258.

Removal of semilunar cartilage, symptomatic is rated as 10 
percent disabling under DC 5259.

DC 5262 addresses impairment of tibia and fibula.  Nonunion 
of, with loose motion, requiring brace is rated as 40 percent 
disabling.  Malunion of with marked knee or ankle disability 
is rated as 30 percent disabling; with moderate knee or ankle 
disability is 20 percent disabling; with slight knee or ankle 
disability is 10 percent disabling.

DC 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


I.  Left knee disability

An August 2001 VA examination report shows a history of 
internal derangement of the left knee with a meniscectomy.  
The veteran reported that during the last year he has had 
progression of joint pain and more deterioration of the 
condition with aching, difficulty moving around, and 
stiffness, but no swelling.  He reported that he is afraid to 
fall and has to hold a chair or different objects in order to 
avoid falling, and is only able walk for a block.  He also 
stated that climbing stairs is very difficult and that he has 
to change positions from a chair.  He indicated that this is 
frustrating because he used to be active when he was younger, 
but now is unable to do anything.  He also reported grinding 
sounds in his knees, worse in the morning and after he does 
exercises.  On physical examination, the examiner reported 
that the veteran had an antalgic gait, with a slight limp on 
the left side, but did not use a cane.  The left knee had 
mild to moderate crepitus and a scar.  Left knee flexion was 
up to 120 degrees; extension was to less than 10 degrees.  
The medial and lateral collateral ligaments were within 
normal limits.  McMurray's test was positive.  In summary, 
the examiner found mild to moderate decrease of range of 
motion of the left knee.  The x-ray report shows degenerative 
changes in the left knee with a metallic foreign body in the 
medial soft tissues.  There was no effusion or acute injury 
seen.

A December 2001 VA outpatient treatment report shows the 
veteran still has pain in the knees but is able to do all the 
activities of daily living.

A January 2003 VA primary care follow-up shows the veteran is 
walking two to three miles daily and exercising without any 
symptoms.  Physical examination of the musculoskeletal joints 
showed no synovitis.

An October 2004 VA examination report shows complaints of 
discomfort in the left knee with pain primarily along the 
medial joint line and frequent crepitation.  The veteran 
indicated that he rarely uses a left knee brace.  He noted 
occasional sensations of a loose body inside the left knee, 
and that he is unable to engage in activities that require 
kneeling or squatting.  He also reported difficulty with 
prolonged walking, standing, or climbing.  He described no 
additional effects of these conditions on his usual 
occupation or daily activities, and no additional limitations 
in range of motion or joint function following repetitive use 
or during flare-ups.  On examination, he walked with a 
waddling gait and lacked 10 degrees of full extension.  
Flexion was to 115 degrees.  He had mild effusion and 
significant crepitation with range of motion.  There was no 
instability on anterior or posterior drawer, or anterior 
Lachman's.  He had valgus pseudolaxity and tenderness around 
the patellofemoral articulation as well.  X-ray evaluation 
revealed severe degenerative changes.  The impression was 
degenerative joint disease, severely symptomatic.  The 
examiner found no evidence of incoordination, weakened 
movement, or excess fatigability during the examination.  He 
noted that the veteran described pain with motion beyond 
maximum flexion.  He also noted that the veteran had some 
difficulty maintaining good balance, which apparently was 
secondary to foot discomfort, a high arc, and hammertoes.

As noted, the veteran has a 10 percent rating for his left 
knee disability under DC 5257-5259 for other impairment of 
the knee, and symptomatic removal of semilunar cartilage.  
38 C.F.R. § 4.71a.  A 10 percent rating is the highest 
schedular rating under DC 5259 for symptomatic removal of 
semilunar cartilage.  In order to receive a higher 20 percent 
rating under DC 5257, there must be moderate impairment of 
the knee, including recurrent subluxation or lateral 
instability.  Although the veteran reported in August 2001 
that he has to lean on objects to stand and that he feels 
unstable, there are no objective findings of lateral 
instability or subluxation.  The August 2001 examiner found 
that the medial and lateral collateral ligaments were within 
normal limits.  Similarly, although the October 2004 examiner 
noted valgus pseudolaxity, he found no instability on 
anterior or posterior drawer, or anterior Lachman's.  The 
examiner also attributed the veteran's balance problems to 
his feet and toe disorders.  Thus, a 20 percent rating under 
DC 5257 is not warranted.    

A separate rating under DC 5260 for limitation of flexion of 
the left leg is not applicable as flexion was to 120 degrees 
in August 2001, and 115 degrees in October 2004.  In order to 
receive the minimal noncompensable rating under DC 5260, 
flexion must be limited to 60 degrees.   

The veteran, however, is entitled to a separate 10 percent 
rating for limitation of extension of the left leg under DC 
5261.  See VAOPGCPREC 23-97 (1997).  Medical findings in 
August 2001 and October 2004 show the veteran lacked 10 
degrees of full extension.  Under DC 5261, a 10 percent 
rating is warranted for extension limited to 10 degrees.  A 
20 percent rating under DC 5261 does not apply, as the 
evidence does not show that left leg extension is limited to 
15 degrees.

The remaining diagnostic codes addressing knee disabilities 
are not applicable.  DC 5258 for dislocation of semilunar 
cartilage does not apply, as the record shows cartilage was 
removed from the left knee in a prior meniscectomy.  In 
addition, there is no medical evidence of genu recurvatum 
under DC 5263, or impairment of the tibia and fibula, 
including nonunion or malunion, under DC 5262.  

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the left 
knee, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
locking, and functional impairment in activities, such as 
climbing stairs, walking, and putting on pants.  However, any 
functional loss resulting from his left knee disability 
already is contemplated by the 10 percent rating under DC 
5257-5259; and the separate 10 percent rating granted under 
DC 5261 for limitation of extension.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Moreover, in November 2001, 
the veteran was found able to engage in all daily living 
activities.  In October 2004, the examiner found no evidence 
of incoordination, weakened movement, or excess fatigability 
during the examination, and attributed the veteran's balance 
problems to other disorders not involving the left knee.  

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran stated in the 
November 2002 Board hearing that he had to retire from 
construction in 1994 because of his knees.  While this shows 
that the veteran's left knee affects his employability, the 
evidence does not rise to the level of marked interference 
with employment.  Nor are there frequent periods of 
hospitalization, or other factors indicating an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 10 percent rating under DC 
5257, and a separate 10 percent rating under DC 5261.  See 
38 C.F.R. § 4.7.  


II.  Right knee disability

An August 2001 VA examination report shows complaints of 
right knee pain and a deterioration of his condition over the 
last year, with aching, difficulty moving, and stiffness, but 
no swelling.  The veteran reported that he is afraid to fall 
and has to hold a chair or different objects to avoid 
falling.  He also noted that he can only walk for a block, 
has difficulty climbing stairs, and has to change position in 
a chair.  He indicated that he is frustrated because he used 
to be active.  He also noted a grinding sound in his knee, 
and that discomfort is worse in the morning and after 
exercises.  Physical examination revealed an antalgic gait, 
without the use of a cane.  The right knee had mild to 
moderate crepitus and adequate range of motion with flexion 
of 140 degrees, and extension to 0 degrees.  The impression 
was degenerative joint disease.  The x-ray examination report 
showed a 2 centimeter (cm.) scalloped focal low-density 
lesion on the proximal right tibia, described as a 
nonossifying fibroma; and chondrocalcinosis of the right 
knee, with degenerative changes and patellar spurring.  There 
was no effusion or acute injury seen.

A December 2001 VA outpatient treatment report shows the 
veteran still has pain in the knees but is able to do all the 
activities of daily living.

A January 2003 VA primary care follow-up report shows the 
veteran was walking two to three miles daily and exercising 
without symptoms.  There was no active synovitis of the 
musculoskeletal joints.

An October 2004 VA examination report shows complaints of 
significant discomfort along the medial joint line on the 
right knee.  The veteran noted popping and cracking in the 
knee with frequent episodes of catching.  He stated that he 
is unable to engage in activities that require kneeling or 
squatting, and that he has increased pain with prolonged 
standing or walking.  He also reported that he has to hold 
onto objects to avoid falling, that he has difficulty 
climbing, and that his knee occasionally gives way because of 
pain.  He described no additional effects of these conditions 
on his usual occupation or daily activities, and reported no 
additional limitations in range of motion or joint function 
following repetitive use or during flare-ups.  Physical 
examination revealed that he walked with a waddling gait, and 
lacked 10 degrees of full extension with flexion to 105 
degrees.  He had pain along the medial joint line, loss of 
his normal valgus posture, significant crepitation with range 
of motion, and tenderness around the patellofemoral 
articulation.  There was no instability on anterior or 
posterior drawer, or anterior Lachman's.  He had valgus 
pseudolaxity.  X-ray evaluation revealed severe degenerative 
changes.  The impression was degenerative joint disease, 
severely symptomatic.  The examiner noted that there was no 
evidence of incoordination, weakened movement, or excess 
fatigability during the examination.  He also noted that the 
veteran described pain with motion beyond maximum flexion, 
and that the veteran's balance problems apparently were due 
to his feet and toe disorders.

As noted, the veteran's right knee has a 10 percent protected 
rating under DC 5257 for slight impairment of the knee.  In 
order to receive the next higher 20 percent rating under DC 
5257, the evidence must show moderate knee impairment, 
including recurrent subluxation or lateral instability.  
Aside from the veteran's subjective complaints of having to 
hold onto objects for stability or having his knee give way 
due to pain, the objective evidence does not show lateral 
instability or recurrent subluxation.  In October 2004, the 
examiner found the veteran had valgus pseudolaxity, but no 
objective findings of instability on anterior or posterior 
drawer, or anterior Lachman's.  The examiner also attributed 
the veteran's balance problems to feet and toe disorders.  
Thus, a 20 percent rating under DC 5257 does not apply.

A separate rating under DC 5260 for limitation of flexion of 
the leg also is not applicable, as the evidence shows the 
veteran's right leg flexion was to 140 degrees in August 
2001, and to 105 degrees in October 2004.  The minimum 
noncompensable rating under DC 5260 is awarded only if 
flexion is limited to 60 degrees.

However, a separate 10 percent rating is warranted for 
limitation of extension of the right leg under DC 5261.  See 
VAOPGCPREC 23-97 (1997).  Although the right leg extension 
was to 0 degrees in August 2001, the right leg was found to 
lack 10 degrees of full extension in October 2004.  Under DC 
5261 a 10 percent rating is warranted for extension limited 
to 10 degrees.  A 20 percent rating under DC 5261 does not 
apply, as the evidence does not show that right leg extension 
is limited to 15 degrees.

The remaining diagnostic codes addressing knee disabilities 
do not apply to the right knee, as there is no medical 
evidence of dislocated or removal of semilunar cartilage 
under DC's 5258 and 5259, genu recurvatum under DC 5263, or 
impairment of the tibia and fibula, including nonunion or 
malunion, under DC 5262.  

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the right 
knee, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
locking, and functional impairment in activities such as 
climbing stairs, walking, and putting on pants.  However, any 
functional loss resulting from his right knee disability is 
already contemplated by the 10 percent rating under DC 5257; 
and the separate 10 percent rating granted under DC 5261 for 
limitation of extension.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Moreover, in November 2001, 
the veteran was found able to engage in all daily living 
activities.  In October 2004, the examiner found no evidence 
of incoordination, weakened movement, or excess fatigability 
during the examination, and attributed the veteran's balance 
problems to other disorders not involving the right knee.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran stated in the 
November 2002 Board hearing that he had to retire from 
construction in 1994 because of his knees.  While the 
evidence shows that the veteran's right knee affects his 
employability, it does not rise to the level of marked 
interference with employment; nor are there frequent periods 
of hospitalization.  Thus, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 10 percent rating under DC 
5257, and a separate 10 percent rating under DC 5261.  See 
38 C.F.R. § 4.7.


Conclusion

Based the evidence and above analysis, it is the Board's 
determination that a preponderance of the evidence is against 
increased evaluation, in excess of 10 percent disabling, for 
instability in both the right and left knees.  However, the 
Board does find that the evidence establishes a 10 percent 
evaluation, but not more, is warranted for loss of extension 
with degenerative changes in both the right and left knees.  
While the veteran is competent to report injury and symptoms, 
the Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment, 
diagnosis, and etiology of a disability, than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against higher 
evaluations and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(Continued on next page.)


ORDER

Entitlement to an increased rating in excess of 10 percent 
for instability in the left knee is denied.

Entitlement to an increased rating of 10 percent, but no 
higher, for loss of extension with degenerative changes in 
the left knee is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for instability in the right knee is denied.

Entitlement to an increased rating of 10 percent, but no 
higher, for loss of extension with degenerative changes in 
the right knee is granted, subject to the rules and payment 
of monetary benefits.



	                     
______________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


